                                   Case 15-50976
 Fill in this information to identify the case:
                                                        Doc 35         Filed 09/03/20          Page 1 of 3

 Debtor 1              Carolyn E Skipworth Levine

 Debtor2
 (Spouse, if filing)
                                         Middle
 United States Bankruptcy Court for the: --------- District of            North Carolina
                                                                         (State)
 Case number            15-50976




Form 4100R
Response to Notice of Final Cure Payment                                                                                           10/15

According to Bankruptcy Rule 3002.1 (g), the creditor responds to the trustee's notice of final cure payment.


                 Mortgage Information

                               Secretary of Veterans Affairs of Washington, D.C.                         Court claim no. (if known):
 Name of creditor:
                                                                                                                7
                                                                                    7850
 Last 4 digits of any number you use to identify the debtor's account:

 Property address:              120 CHESTNUT HEIGHTS CT
                                Number    Street




                                Winston Salem           NC            27107
                                City                     State    ZIP Code



                 Prepetition Default Payments

  Check one:
  0 Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
    on the creditor's claim.
  0 Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
    on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ -----
    of this response is:

                 Postpetition Mortgage Payment

  Check one:
  0 Creditor states that the debtor(s) are current with all postpetition payments consistent with§ 1322(b)(5) of
    the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:           09 01 !__
                                                                              _!__   2020
                                                                              MM/ DD /YYYY

  □ Creditor states that the debtor(s) are not current on all postpetition payments consistent with§ 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
       a. Total postpetition ongoing payments due:                                                                      (a)   $ ____
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                            +   (b)   $ ____
        c. Total. Add lines a and b.                                                                                    (c)   $
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became
        due on:
                                                                              _/   __ __
                                                                                     /
                                                                              MM/ DD /YYYY


Form 4100R                                           Response to Notice of Final Cure Payment                                     page 1
                                      Case 15-50976                       Doc 35         Filed 09/03/20         Page 2 of 3


Debtor 1
                 Carolyn E Skipworth Levine                                                                           15-50976
                                                                                                    Case number (if known) ______________
              First Name            Middle Name               Last Name




•:,;,,. •· � Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
  ■ all payments received;
  ■ all fees, costs, escrow, and expenses assessed to the mortgage; and
  ■ all amounts the creditor contends remain unpaid.




•:,;,,.-� Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor's
  proof of claim.

  Check the appropriate box::

  □ I am the creditor.
  □ I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




             X IslMark A. Baker                                                                     Date    09 03
                                                                                                            __!__!___2020
                  Signature




 Print           Mark                             A.                 Baker                          Title
                                                                                                            Attorney for Creditor
                  First Name                           Middle Name           Last Name




 Company          McMichael Taylor Gray, LLC


 If different from the notice address listed on the proof of claim to which this response applies:



 Address           3550 Engineering Drive, Suite 260
                  Number                      Street


                  Peachtree Corners, GA 30092
                  City                                                       State       ZIP Code




 Contact phone    ( 404        )   474 _ 7149                                                               mbaker@mtglaw.com
                                                                                                    Email __________




Form 4100R                                                            Response to Notice of Final Cure Payment                      page 2
                   Case 15-50976        Doc 35      Filed 09/03/20      Page 3 of 3




                                  CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years of age
and that the RESPONSE TO NOTICE OF FINAL CURE PAYMENT in the above captioned case
were this day served upon the below named persons by mailing, postage prepaid, first class mail a copy of
such instrument to each person(s), parties, and/or counsel at the addresses shown below:

Via U.S. Mail
Carolyn E Skipworth Levine
120 Chestnut Heights court
Winston Salem, NC 27107

Via CM/ECF electronic service:
Kathryn L Bringle
2000 West First St
Suite 300
PO Box 2115
Winston Salem, NC 27102-2115

Wendell Wes Schollander III
514 Stratford Road
Suite 317
Winston-Salem, NC 27103

Dated: September 3, 2020


                                                Respectfully submitted,
                                                /s/ Mark A. Baker
                                                Mark A. Baker, NC Bar No. 32382
                                                MCMICHAEL TAYLOR GRAY, LLC
                                                3550 Engineering Drive, Suite 260
                                                Peachtree Corners, GA 30092
                                                Telephone: (404) 474-7149
                                                Facsimile: (404) 745-8121
                                                E-mail: mbaker@mtglaw.com
